Exhibit 10.1



FIFTEENTH AMENDMENT TO NINTH AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

This FIFTEENTH AMENDMENT AND WAIVER dated as of February 29, 2016 (this
"Amendment"), to that certain NINTH AMENDED AND RESTATED CREDIT AGREEMENT, as
amended (as so amended, the "Credit Agreement"), dated as of December 31, 2003,
is among GULF ISLAND FABRICATION, INC., a Louisiana corporation ("Borrower"),
GULF ISLAND, L.L.C., a Louisiana limited liability company, DOLPHIN SERVICES,
L.L.C., a Louisiana limited liability company and successor by merger to Dolphin
Services, Inc., SOUTHPORT, L.L.C., a Louisiana limited liability company and
successor by merger to Southport, Inc., GULF ISLAND MINDOC COMPANY, L.L.C.
(formerly Vanguard Ocean Services, L.L.C.), a Louisiana limited liability
company, GULF MARINE FABRICATORS, L.P. (formerly G.M. FABRICATORS, L.P. and NEW
VISION L.P.), a Texas limited partnership, GULF MARINE FABRICATORS GENERAL
PARTNER, L.L.C., (formerly NEW VISION GENERAL PARTNER, L.L.C.), a Louisiana
limited liability company, GULF MARINE FABRICATORS LIMITED PARTNER, L.L.C.
(formerly NEW VISION LIMITED PARTNER, L.L.C.), a Louisiana limited liability
company, GULF ISLAND MARINE FABRICATORS, L.L.C., a Louisiana limited liability
company, DOLPHIN STEEL SALES, L.L.C., a Louisiana limited liability company, and
GULF ISLAND SHIPYARDS, L.L.C., a Louisiana limited liability company, as
Guarantors, WHITNEY BANK, a Louisiana state chartered bank (formerly known as
Hancock Bank of Louisiana, successor by merger to Whitney National Bank)
("Whitney"), and JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE,
N.A., Chicago) in its individual capacity ("JPMorgan") (Whitney and JPMorgan,
each a "Lender" and collectively the "Lenders") and JPMorgan, as Agent and LC
Issuer.
WHEREAS, the Borrower desires to amend the Credit Agreement to, among other
things, extend the Facility Termination Date under the Credit Agreement, and the
Lenders are so willing, upon and subject to the terms and conditions hereof;


WHEREAS, the Borrower also has requested and Lenders have agreed to certain
waivers concerning financial covenant compliance;


WHEREAS, capitalized terms used herein without definition shall have the
respective meanings given them in the Credit Agreement;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Agent and the LC Issuer hereby
agree as follows:


I. WAIVERS


1.    To the extent there are any Default(s) pursuant to Section 6.22 of the
Credit Agreement for the quarter ending December 31, 2015, the Lenders hereby
grant a one-time waiver of such Default(s). Such waiver shall not constitute
either an amendment to the Credit Agreement




--------------------------------------------------------------------------------



or a precedent for any subsequent requested waiver of these or any other
covenants or other provisions of the Credit Agreement.


II. AMENDMENTS


After giving effect to the waiver set forth above:


1.    Concerning Definitions. Article I of the Credit Agreement is hereby
amended as follows:


(a)    The definition of “Applicable Margin” is hereby deleted in its entirety
and replaced with the following:


“Applicable Margin” means, with respect to Eurodollar Advances, 2.00% per annum.


(b)    The definition of “Facility Termination Date” is amended by deleting
“February 29, 2016” and replacing it with “January 2, 2017”.


(c)    The following definitions are added as alphabetically appropriate:


“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
 
“Chevron Letters of Credit” means the following Facility LCs, as each may be
amended, renewed or extended from time to time: (i) CPCS-795174 issued in favor
of Chevron USA, Inc. in the amount of $2,877,390, and (ii) CPCS-812643 issued in
favor of Chevron North America E&P in the amount of $16,035,664.


“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period and (v)
any other non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period), minus (b)
without duplication and to the extent included in Net Income, any extraordinary
gains and any non-cash items of income for such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.


“Funded Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (including, for the avoidance of doubt, obligations, contingent or
otherwise, as an account party in respect of letters of credit and letters of
guaranty),

- 2 -



--------------------------------------------------------------------------------



minus the sum of (a) accounts payable arising from the purchase of goods and
services in the ordinary course of business, (b) accrued expenses or losses, and
(c) deferred revenues or gains, determined for the Borrower and its Subsidiaries
on a consolidated basis at such date, in accordance with GAAP.


“Funded Indebtedness to EBITDA Ratio” means, at any date, the ratio of (a) (i)
Funded Indebtedness for such date plus (ii) LC Exposure for such date to (b)
EBITDA for the most recent 4 fiscal quarters ending on such date; provided, that
at March 31, 2016, June 30, 2016 and September 30, 2016, the period of
calculation shall begin on January 1, 2016 and end on such date and the
calculation then shall be annualized.


“Interest Coverage Ratio” means, for any period, the ratio of (a) (i) EBITDA for
such period minus (ii) Capital Expenditures for such period minus minus (iii)
dividends or distributions for such period, to (b) cash Interest Expense for
such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis for such period in accordance with GAAP.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Rate Management Transactions in respect of
interest rates, to the extent such net costs are allocable to such period in
accordance with GAAP), calculated for the Borrower and its Subsidiaries on a
consolidated basis for such period in accordance with GAAP.
“LC Disbursement” means any payment made by the LC Issuer pursuant to a Facility
LC.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Facility LCs outstanding at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.


“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary, and (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions.

- 3 -



--------------------------------------------------------------------------------



2.    Concerning Article II – The Credits.


(a)    Section 2.5 of the Credit Agreement is hereby amended by deleting the
reference “0.25% per annum” in the first sentence thereof and replacing it with
“0.50% per annum”.


(b)    Section 2.5 of the Credit Agreement is hereby further amended by adding
the following sentence thereto:


Notwithstanding anything herein or otherwise to the contrary, with respect to
the commitment fee due on March 31, 2016, such fee shall be calculated as
follows: (i) from January 1, 2016 through February 28, 2016, at 0.25% per annum,
and (ii) from February 29, 2016 through March 31, 2016, at 0.50% per annum.
 
(c)    Section 2.19.4 of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and replacing it with the following:


The Borrower shall pay to the Agent, for the account of the Lenders ratably in
accordance with their respective Pro Rata Shares, with respect to each Facility
LC, a letter of credit fee (the “LC Fee”) at the rate of 2.00% per annum on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on the last day of each quarter, beginning with the first
quarter after such Facility LC is issued and ending on the expiry date of such
Facility LC; provided, that the LC Fee for the Chevron Letters of Credit shall
be 1.50% per annum instead of 2.00% per annum. Notwithstanding anything herein
or otherwise to the contrary, with respect to the LC Fee due on March 31, 2016,
such fee shall be calculated as follows: (i) from January 1, 2016 through
February 28, 2016, at the LC Fee rate applicable prior to giving effect to the
Fifteenth Amendment to this Agreement, and (ii) from February 29, 2016 through
March 31, 2016, at the rate set forth in the preceding sentence.


3.    Concerning Article VI – Covenants.


(a)    Section 6.2 of the Credit Agreement is hereby amended by adding the
following sentence thereto:


Notwithstanding anything herein to the contrary, the aggregate maximum of Loans
outstanding at any time for general corporate purposes (as opposed to the
aggregate amount of Facility LCs issued) shall not exceed $20,000,000.


(b)    Section 6.22 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


6.22. Financial Covenants.

- 4 -



--------------------------------------------------------------------------------





6.22.1 Minimum Tangible Net Worth. The Borrower will at all times maintain a
Consolidated Net Worth of not less than the sum of (i) $250,000,000, plus (ii)
50% of Consolidated Net Income earned in each fiscal quarter beginning with the
fiscal quarter ending December 31, 2015 (without deduction for losses), plus
(iii) 100% of all net proceeds of any issuance of any stock or other equity
after deducting of any fees, commissions, expenses and other costs incurred in
such offering.
6.22.2 Funded Indebtedness to EBITDA Ratio. Beginning March 31, 2016 and
continuing thereafter on the last day of each quarter, the Borrower will not
permit the Funded Indebtedness to EBITDA Ratio to be greater than 3.00 to 1.00.
6.22.3    Interest Coverage Ratio. Beginning March 31, 2016 and continuing
thereafter on the last day of each quarter, the Borrower will not permit the
Interest Coverage Ratio for the most recent 4 fiscal quarters ending on such
date to be less than 2.00 to 1.00; provided, that at March 31, 2016, June 30,
2016 and September 30, 2016, the period of calculation shall be for the most
recent 1, 2 and 3 fiscal quarters ending on such dates, respectively.
4.    Except to the extent its provisions are specifically amended, modified or
superseded by this Amendment, the representations, warranties and affirmative
and negative covenants of the Borrower and the Guarantors contained in the
Credit Agreement are incorporated herein by reference for all purposes as if
copied herein in full. The Borrower and the Guarantors hereby restate and
reaffirm each and every term and provision of the Credit Agreement, as amended,
including, without limitation, all representations, warranties and affirmative
and negative covenants. Except to the extent its provisions are specifically
amended, modified or superseded by this Amendment, the Credit Agreement, as
amended, and all terms and provisions thereof shall remain in full force and
effect, and the same in all respects are confirmed and approved by the parties
hereto.
5.    Borrower and each Guarantor acknowledge and agree that this Amendment
shall not be considered a novation or a new contract. Borrower and each
Guarantor acknowledge that all existing rights, titles, powers, Liens, security
interests and estates in favor of the Agent for the benefit of the Lenders
constitute valid and existing obligations and Liens and security interests as
against the Collateral in favor of the Agent for the benefit of the Lenders.
Borrower and each Guarantor confirm and agree that (a) neither the execution of
this Amendment nor the consummation of the transactions described herein shall
in any way effect, impair or limit the covenants, liabilities, obligations and
duties of the Borrower and each Guarantor under the Loan Documents, and (b) the
obligations evidenced and secured by the Loan Documents continue in full force
and effect. Each Guarantor hereby further confirms that it unconditionally
guarantees to the extent set forth in the Guaranty the due and punctual payment
and performance of any and all amounts and obligations owed the Borrower under
the Credit Agreement or the other Loan Documents.
6.    Borrower and each Guarantor that has executed or is executing any
mortgage, security agreement, pledge, or other security device as security for
the obligations under the Credit

- 5 -



--------------------------------------------------------------------------------



Agreement hereby acknowledges and affirms that such security remains in effect
for the Obligations. Further, Borrower and each Guarantor agree to execute such
amendments, modifications, and additions as may be requested by Agent from time
to time. Without limiting the generality of the foregoing:
(i)    Reference is hereby made to the security agreements that the Borrower and
each Guarantor have executed in connection with the Credit Agreement. Borrower
and each Guarantor hereby acknowledge and affirm that “Obligations” as defined
in each security agreement shall and does include, without limitation, Banking
Services Obligations and therefore the indebtedness secured by liens granted
thereby includes Banking Services Obligations.
(ii)    Reference is hereby made to the guaranties provided by each of the
Borrower and the Guarantors in connection with the Credit Agreement. Borrower
and each Guarantor hereby acknowledge and affirm that each has guaranteed the
payment and performance of all of the Obligations, including without limitation
Banking Services Obligations.
7.    Borrower agrees to pay within ten (10) days of receipt of invoices
therefor, in immediately available funds, all of the internal and external costs
and expenses incurred by Agent in connection with this Amendment, including,
without limitation, inside and outside attorneys, processing, documentation,
title, filing, recording costs, expenses (including but not limited to,
appraisal expenses), and fees.
8.    From and after the effective date of this Amendment, the Borrower shall
indemnify the Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Agent’s treating, for purposes of determining withholding Taxes imposed
under FATCA, the Credit Agreement as qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
9.    This Amendment may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
10.     THIS AMENDMENT AND THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF LOUISIANA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


[The remainder of this page is intentionally blank.]

- 6 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders, the LC Issuer and
the Agent have executed this Amendment as of the date first above written.
BORROWER:


GULF ISLAND FABRICATION, INC.




By:    /s/ Jeffrey Favret            
Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
    Secretary and Treasurer




GUARANTORS:


GULF ISLAND, L.L.C.


By Gulf Island Fabrication, Inc., its sole member




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
    Secretary and Treasurer


DOLPHIN SERVICES, L.L.C.,
successor by merger to Dolphin Services, Inc.


By Gulf Island Fabrication, Inc., its Manager




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
        Secretary and Treasurer


[Signatures continue on following page.]



- 7 -



--------------------------------------------------------------------------------



GUARANTORS: (cont’d)


SOUTHPORT, L.L.C.


By Gulf Island, L.L.C., its sole member


By Gulf Island Fabrication, Inc., its sole
member




By:    /s/ Jeffrey Favret            
Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
    Secretary and Treasurer




GULF ISLAND MINDOC COMPANY, L.L.C.


By Gulf Island Fabrication, Inc., its Manager




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
        Secretary and Treasurer




GULF MARINE FABRICATORS, L.P.
(formerly G.M. FABRICATORS, L.P. and NEW VISION, L.P.)


By Gulf Marine Fabricators General Partner,
L.L.C., its General Partner




By:     /s/ Jeffrey Favret            
Name: Jeffrey Favret
Title: Manager


[Signatures continue on following page.]

- 8 -



--------------------------------------------------------------------------------





GUARANTORS: (cont’d)




GULF MARINE FABRICATORS GENERAL
PARTNER, L.L.C.
(Formerly NEW VISION GENERAL PARTNER, L.L.C.)




By:    /s/ Jeffrey Favret            
Name: Jeffrey Favret
Title: Manager


GULF MARINE FABRICATORS LIMITED PARTNER, L.L.C.
(Formerly NEW VISION LIMITED PARTNER, L.L.C.)


By Gulf Island Fabrication, Inc., its Manager




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
        Secretary and Treasurer


GULF ISLAND MARINE FABRICATORS, L.L.C.


By Gulf Island Fabrication, Inc., its sole member




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
        Secretary and Treasurer


[Signatures continue on following page.]



- 9 -



--------------------------------------------------------------------------------



GUARANTORS: (cont’d)


DOLPHIN STEEL SALES, L.L.C.


By Gulf Island Fabrication, Inc., its Manager




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
        Secretary and Treasurer


GULF ISLAND SHIPYARDS, LLC


By Gulf Island Fabrication, Inc., its sole member




By:     /s/ Jeffrey Favret            
    Name:    Jeffrey Favret
Title:    Executive Vice President, CFO,
    Secretary and Treasurer


















[Signatures continue on following page.]



- 10 -



--------------------------------------------------------------------------------







LENDERS:


Commitment: $40,000,000.00        JPMORGAN CHASE BANK, N.A.,
Successor by merger to Bank One, NA, Chicago, Individually, as LC Issuer, and as
Agent




By:    /s/ Donald Hunt            
Donald Hunt, Officer








[Signatures continue on following page.]

- 11 -



--------------------------------------------------------------------------------





 
LENDERS: (cont'd)


Commitment: $40,000,000.00        WHITNEY BANK




By:    /s/ Josh J. Jones            
Josh J. Jones
Area President South Central Region



- 12 -

